This action was commenced in the county court of Rogers county by petition and return signed and filed by Mack R. Shanks, county attorney, and sworn to by O.W. Payne, deputy sheriff of Rogers county, Oklahoma, showing that on the 9th day of March, 1918, in Rogers county, he arrested one Lon Ruth and R.L. English who were then and there conveying 60 quarts of intoxicating liquor, commonly called whisky, from one place within the state of Oklahoma to another place within the state of Oklahoma, each of which places was definitely and specifically described. That the said 60 quarts of intoxicating liquor were being conveyed in the Chevrolet Baby Grand, five passenger, automobile described in the title hereto. That said car was being used in violation of the prohibitory liquor laws of the state of Oklahoma. The prayer of said petition was that it be set down for hearing to determine whether or not said automobile was being used in violation of the prohibitory liquor laws of the state of Oklahoma and should be forfeited to the state of Oklahoma.
To this petition the State Bank of Collinsville, Oklahoma, filed an interplea. Issues were joined and the case tried to the court, which resulted in a judgment forfeiting the Chevrolet Baby Grand, five passenger, automobile to the state of Oklahoma. From this judgment the interpleader, State Bank of Collinsville, appealed and appears here plaintiff in error.
This case was regularly assigned for submission on June 21, 1921, on the printed docket of this court. The plaintiff in error has not filled a brief. It has not made any showing why it has failed to comply with rule 7 of this court (47 Okla. vi), which provides as follows:
"VII. In each civil cause filed in this court, counsel for plaintiff in error shall, unless otherwise ordered by the court, serve his brief on counsel for defendant in error at least forty (40) days before the case is set for submission. Counsel for plaintiff in error shall file with the clerk of this court twenty (20) copies of such brief within the time above designated, and defendant in error shall, within thirty, (30) days after the service of the brief of plaintiff in error upon him, file with the clerk of this court twenty (20) copies of his answer brief, and serve same upon plaintiff in error; and all reply briefs, except as otherwise ordered by the court, must be filed by the date the case is submitted or called for argument. Proof of service must be filed with the clerk within ten (10) days after service.
"In case of failure to comply with the requirements of this rule, the court may continue or dismiss the cause, or reverse or affirm the judgment, in its discretion."
This appeal is hereby dismissed, because of the failure of plaintiff in error to file brief. Appeal dismissed.
PITCHFORD, V. C. J., and McNEILL, ELTING, and NICHOLSON, JJ., concur.